
	

113 HR 1117 IH: America is for Americans Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1117
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  apply the ban on contributions and expenditures by foreign nationals to
		  domestic corporations in which foreign principals have an ownership
		  interest.
	
	
		1.Short Title;
			 Findings
			(a)Short
			 TitleThis Act may be cited
			 as the America is for Americans
			 Act.
			(b)FindingsCongress
			 finds the following:
				(1)The Government has a compelling interest in
			 preventing foreign individuals and associations from influencing our Nation's
			 political process. Such entities neither enjoy nor deserve any legal or
			 constitutional right to such influence.
				(2)The presence of
			 foreign individuals or associations within domestic associations, to any
			 degree, creates an unacceptable risk of foreign influence over our Nation's
			 political process.
				(3)The law does not
			 allow foreign individuals and associations to vote in our elections; by the
			 same token, the law should not allow them to exercise any influence over our
			 Nation's political process, directly or indirectly, and neither personally nor
			 in alliance or combination with others.
				2.Application of
			 Ban on Contributions and Expenditures by Foreign Nationals to Domestic
			 Corporations With Foreign OwnershipSection 319(b) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441e(b)) is amended—
			(1)by striking
			 or at the end of paragraph (1);
			(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)a corporation (other than a foreign
				principal, as so defined) in which one or more foreign principals directly or
				indirectly has an ownership interest.
					.
			
